Exhibit 10.2
 
 
 
SHAREHOLDER AGREEMENT




Party A:               Nova Furniture Limited BVI


Address:              P.O. Box 957,

                              Offshore Incorporations Centre,
 
                              Road Town, Tortola, British Virgin Islands.


Party B:               ST. Joyal


Address:              701 S. Atlantic Blvd. Suite 305
 
                              Monterey Park, California 91754, U.S.A.


This SHAREHOLDER AGREEMENT is entered into by and between Nova Furniture Limited
BVI (Party A) located at P.O. Box 957, Offshore Incorporations Centre, Road
Town, Tortola, British Virgin Islands and ST. Joyal (Party B), located at 701 S.
Atlantic Blvd, Suite 305, Monterey Park, California 91754, U.S.A. and is
effective Jan 01, 2011, upon execution by both parties.


Purpose:


ST. Joyal’s investment in Nova BVI.


Date:           01-01-2011                      Place: Macau


1.  
ST. Joyal invests U.S. $2.4M for 18.75% of NOVA BVI stock share.

ST. Joyal will fulfill its obligation to NOVA BVI on or before Jan 01, 2014.
2.  
ST. Joyal will assist NOVA BVI to expand into the U.S. market, including
establishing show rooms, logistic center, sales team and sales network.



Confidentiality


ST. Joyal and NOVA BVI both agree to abide by all state and Federal laws, rules
and regulations respecting the confidentiality of the individual. Both parties
agree not to divulge any information concerning any client individual to any
unauthorized person without the written consent of the individual, employee,
client or responsible parent or guardian.
 
 
 

--------------------------------------------------------------------------------

 
 
Entire Understanding


This Shareholder agreement sets forth the entire arrangement between the parties
and supersedes all prior oral and written understandings, representations, and
discussions between the parties respecting the subject matter of this letter.


Governing Law


This Shareholder Agreement shall be governed by and subject to the laws of the
British Virgin Islands.










Party A: Nova Furniture Limited
BVI                                                                                  Party
B: St. Joyal








By:  /s/ Yuen Ching Ho                          
                                                                                  By: 
/s/ Qiang Liu                                   
       Yuen Ching
Ho                                                                                                                  
Qiang Liu




Date: 01/01/2011                                     
                                                                                 
Date: 01/01/2011                                      
